468 F.2d 252
Maurice X. ANDERSON et al., Appellants,v.Charles L. WOLFF, Jr., Warden, Nebraska Penal andCorrectional Complex, Appellee.
Nos. 72-1378, 72-1379.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 22, 1972.Decided Oct. 10, 1972.

Con M. Keating, Lincoln, Neb., for appellants.
Clarence A. H. Meyer, Atty. Gen., and James J. Duggan, Asst. Atty. Gen., Lincoln, Neb., for appellee.
Before LAY, ROSS and STEPHENSON, Circuit Judges.
PER CURIAM.


1
This is a civil rights action by state prisoners brought under 42 U.S.C. Sec. 1983.  Plaintiffs claim that their dietary laws as Black Muslims are violated by prison rules and regulations.  Chief Judge Urbom denied relief.  We affirm his ruling dismissing the action on the basis of his well reasoned opinion.  See also, Evans v. Ciccone, 377 F.2d 4 (8 Cir. 1967).


2
Judgment affirmed.